Citation Nr: 0816316	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-40 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to Muscle Group XXII, currently rated as 10 
percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the neck with weakness of the vocal cord, 
currently rated as 10 percent disabling.  




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a November 2005 decision, the Board affirmed the RO's 
denial of the benefits on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2006, the Court vacated that 
Board's decision and remanded the case to the Board for 
readjudication in compliance with a November 2006 Joint 
Motion for Remand (Joint Motion).  The Board then remanded 
the case to the RO in March 2007.  The case is once again 
before the Board for review.


FINDINGS OF FACT

1.  The veteran's residuals of a gunshot wound to Muscle 
Group XXII are not more than moderately disabling.  

2.  The veteran's residuals of a gunshot wound to the neck 
with weakness of the vocal cord result in intermittent voice 
hoarseness, but not thickening or nodules of cords, polyps, 
submucous infiltration, or premalignant changes on biopsy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to Muscle Group XXII have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.40, 4.56, 4.73, Diagnostic Code 
5322 (2007).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the neck with weakness of the 
vocal cord have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6716 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in July 2003 was sent to the claimant.  
Thereafter, an additional VCAA letter was sent in March 2007.  
Cumulatively, the VCAA letters fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

According to Vazquez-Flores, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, while the VCAA notice letters were not 
compliant with the directives in Vazquez-Flores, the Board 
finds that any deficiency in the VCAA notice was harmless 
error.  In this regard, the claimant was provided pertinent 
information in the November 2004 SOC and the January 2008 
SSOC.  Further, this case was previously before the Board in 
November 2005.  While that decision has been vacated, it 
contained pertinent information to which the claimant 
responded in his appellate brief.  In sum, the VCAA notices 
along with the SOC, SSOC, Board decision, and Joint Motion, 
provided additional information to the claimant such as that 
required by Vazquez-Flores.  Cumulatively, the veteran was 
informed of the necessity of providing on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  In the 
March 2007 letter, the section entitled "How VA Determines 
the Disability Rating," specifically cited to the impact on 
employment and described the types of evidence which would 
support the claim.  The claimant was also told that 
disability rating range from zero to 100 percent based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  The SOC and SSOC were 
relevant to the specific pertinent diagnostic code.  
Therefore, the Board finds that the claimant has not been 
prejudiced by insufficient notice in this case.  

Further, even if there was insufficient notice, in Sanders, 
the Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.").  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

The claimant demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton; Short Bear v. Nicholson, 19 Vet. App. 341, 344 
(2005).  The mere act of submitting evidence does not 
demonstrate actual knowledge.  See Vazquez-Flores.  The 
appellant's brief shows that the claimant has actual 
knowledge of what was needed to establish the claim.  The 
prior Board decision was vacated in order to obtain 
additional medical evidence based on the appellant's 
contentions regarding the substantiation of his claim.  The 
appellant's brief clearly reflects actual knowledge in this 
case and was the basis for the Joint Motion and subsequent 
Board remand.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disabilities since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The recent VA examination reports are thorough.  The 
examinations in this case are adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC, SSOC, and the VCAA 
notices furnished the necessary additional notification to 
the claimant with regard to his claim.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The March 2007 letter also discussed the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Increased Rating

In an August 1945 rating decision, service connection was 
granted for residuals of a gunshot wound to the left side of 
the neck.  A noncompensable rating was assigned effective 
August 1945.  In a July 1946 rating decision, the disability 
rating was increased to 30 percent, effective from August 
1945.  In a June 1948 rating decision, the disability rating 
was reduced to 10 percent.  In March and May 1989 rating 
decisions, the 10 percent rating was confirmed and continued.  
In a June 1989 rating decision, the RO determined that there 
was no clear and unmistakable error (CUE) in the reduction of 
the disability rating to 10 percent.  

In an April 1991 decision, the Board determined that the 
veteran sustained a gunshot wound to the neck during service 
which resulted in the separate residuals of moderate larynx 
disability and moderate injury to Muscle Group XXII.  The 
Board determined that a separate 10 percent rating was 
warranted for each disability.  The Board's decision was 
effectuated in a May 1991 rating decision.  In a 
November 1991 rating decision, the RO determined that an 
effective date for the increased rating based on CUE was not 
warranted.  

In July 2003, correspondence was received from the veteran in 
which he stated that he was seeking an increased rating for 
his service-connected disabilities as they had increased in 
severity.  

In conjunction with his claim, he was afforded VA examination 
and testing.  In August 2003, the veteran was afforded a VA 
muscle examination.  The veteran reported that he had phlegm 
in his throat daily which he had to cough up.  He reported 
that his voice was weaker and that he would lose his voice if 
he was in a crowded area and he tried to talk over noise.  He 
related that he had to rest his voice for about 30 minutes in 
order to be able to talk well again.  He stated that he 
experienced hoarseness all of the time.  He also reported 
that he had a sore throat all of the time.  It was noted that 
the veteran's voice was very raspy and was low in a whispered 
tone.  He said that people were always trying to correct him 
and would state that they could not hear him because he was 
whispering.  

Physical examination of his neck revealed no lymphadenopathy, 
no loss of tissue, and no visible scarring.  He was able to 
eat without any problems.  He had difficulty swallowing and 
would choke on a daily basis.  He related that he had reflux 
about once per month.  His lungs were clear to auscultation.  
There were no wheezes, rales, or rhonchi.  It was noted that 
the veteran was status post gunshot wound to the neck with 
hoarseness, likely presbylarynx, and liquid dysphagia.  The 
diagnosis was gunshot wound to the throat with subjective 
complaints of sore throat.  The examination was normal with a 
raspy voice.  

The veteran was referred for additional VA speech pathology 
examination with barium swallow in August 2003.  It was noted 
that the veteran had a gunshot wound to the neck.  The 
veteran reported that he sometimes coughed, mostly on 
liquids, but not consistently.  He reported that other food 
consistencies did not cause a problem.  The veteran was 
viewed laterally and anteriorly-posteriorly (AP), swallowing 
thin and thick liquid, applesauce (puree), bread (soft 
solid), and graham cracker (hard solid) materials.  On oral 
swallow, there was no impairment.  All materials were chewed 
and manipulated without delay or difficulty.  Swallow reflex 
was normal.  The swallow response was timely and 
appropriately adjusted for various food consistencies.  The 
pharyngeal swallow revealed that there was no residue, no 
aspiration, and no delay for any of the materials tested.  
The veteran did several large rapid succession swallows with 
no indication of aspiration.  Cricopharyngeal filling was 
normal on both lateral and AP projections.  The assessment as 
normal swallow for the materials tested.  It was noted that 
nothing was seen during the examination to account for the 
veteran's complaints.  The problem was reported to be 
intermittent and could not be induced during the testing.  

The veteran was also referred to VA Otolaryngology for a 
consultation in August 2003.  The veteran stated that 
following the initial inservice injury, his voice had been 
reduced to a whisper, and after that time, his voice did 
regain some strength, but never returned to the baseline.  He 
stated that the hoarseness and weakness of his voice 
persisted.  It was noted that the veteran had rare reflux of 
about one time per month.  He was not on a medical acid 
blockade.  He reportedly had dysphagia to liquids, but no 
odynophagia.  On examination, there was mild audible 
hoarseness.  A fiberoptic laryngoscopy was used.  The 
nasopharynx, oropharynx and hypopharynx were intact without 
any visualized abnormalities.  The glottis was intact and 
bilaterally the true vocal cords (TVC) were mobile.  There 
was no erythema or edema.  The left TVC appeared to have 
hypoadduction and a slight bowing was noted to the true vocal 
cord processes centrally when the cords attempted 
approximation.  The piriforms were visualized and were 
without abnormality.  The diagnosis was status post gunshot 
wound of the neck with subsequent hoarseness.  

In August 2007, the veteran was afforded a VA Nose, Sinus, 
Larynx, and Pharynx examination.  The veteran related that 
since he sustained a gunshot wound to the neck during 
service, he had experienced some coarseness and weakness of 
his voice.  Ears, nose, and throat evaluation revealed that 
both eardrums were normal.  The nose, nasopharynx, and mouth 
examinations were also within normal limits.  The neck 
examination revealed an entry and exit wound with scars which 
were about 1 centimeter in width, barely visible, and located 
in the left and right neck anterior sternocleidomastoid 
muscle site.  Fiberoptic examination of the larynx revealed 
motion of both vocal cords, but significant thinning of the 
left true vocal cord with overhanging left false vocal cord.  
The examiner felt that the veteran had dysfunction of the 
left vocalis muscle which produced his coarse and weak voice.  

In September 2007, an addendum was prepared by the examiner 
who performed the August 2007 VA Nose, Sinus, Larynx, and 
Pharynx examination.  The examiner indicated that he had 
reviewed the veteran's records.  The examiner noted that the 
veteran sustained a gunshot wound to the left neck.  He had 
persistent weakness of the voice with intermittent worsening 
of fluctuation of the voice.  The veteran communicated very 
adequately with the examiner.  His voice was mildly weakened, 
but was certainly easy to understand and it was not a 
whisper.  When he talked for longer periods of time, then his 
voice weakened more which necessitate him to rest his voice 
before being able to speak well again.  His examination 
revealed thinning of the left true vocal cord which the 
examiner believed indicated thinning and decrease in the bulk 
and strength of the left vocalis muscle.  This contributed to 
his decreased ability to speak and intermittent voice 
fluctuations.  He did not have hoarseness which would be 
secondary to inflammation of the vocal cords, thickening or 
nodules of the cords, polyps, or submucosal infiltration or 
any premalignant changes.  Thus, he did not have those 
impairments.  He did not have the constant inability to speak 
above a whispered voice and he did not have a constant 
inability to communicate by speech.  The examiner indicated 
that he would classify the muscle activity of the vocalis 
muscle on the left side, which was in Muscle Group XXII, as 
moderate.  This conclusion was based on the fact that the 
veteran generally communicated reasonably well and was able 
to be understood most of the time.  He did have periods where 
his voice worsened, but certainly this was not on a constant 
basis.  Therefore, the examiner would classify the disability 
level as moderate in nature. 

In November 2007, an addendum was prepared by the examiner 
who performed the August 2007 VA Nose, Sinus, Larynx, and 
Pharynx examination.  The examiner indicated that he had 
reviewed the veteran's medical records in detail.  After 
reviewing those records in detail, it was the examiner's 
conclusion that the examination and opinion previously 
provided remained the same.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

38 C.F.R. § 4.55(b) provides, in pertinent part, that for 
rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in five anatomical regions: six muscle 
groups for the shoulder girdle and arm (diagnostic codes 5301 
through 5306); three muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); three muscle groups for 
the foot and leg (diagnostic codes 5310 through 5312); six 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and five muscle groups for the 
torso and neck (diagnostic codes 5319 through 5323).

38 C.F.R. § 4.56(a) provides that an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal. 

38 C.F.R. § 4.56(b) provides that a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.

38 C.F.R. § 4.56(c) provides that for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.

38 C.F.R. § 4.56(d) provides that under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

(1) Slight disability of muscles: (i) Type of injury.  Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles: (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles: (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles: (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
Treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track. 
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran is rated as 10 percent disabled for residuals of 
a gunshot wound to Muscle Group XXII under Diagnostic Code 
5322.  He is also rated as 10 percent disabled for residuals 
of a gunshot wound to the neck with weakness of the vocal 
cord under Diagnostic Code 6516-6517.  

With regard to residuals of a gunshot wound to Muscle Group 
XXII under Diagnostic Code 5322, it is noted that the veteran 
sustained a through and through gunshot wound which is rated, 
at a minimum as a moderate disability.  See 38 C.F.R. 
4.56(b).  

Diagnostic Code 5322 governs rating for Muscle Group XXII 
which controls function of the head and neck: rotary and 
forward movements of the head, respiration, deglutition, and 
muscle of the front of the neck.  A moderate injury warrants 
a 10 percent rating, a moderately severe injury warrants a 20 
percent rating, and a severe injury warrants a 30 percent 
rating.  

The evidence establishes that the veteran's residuals are not 
more than moderate.  The residuals are not moderately severe.  
The scars are barely visible.  There is no indication on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
There is no evidence of loss of strength or endurance.  The 
veteran has thinning of the left vocalis muscle.  However, 
his function of the neck is essentially normal.  Testing has 
been performed to assess the veteran's ability to swallow and 
his reports of choking.  The testing was normal.  There was 
no limitation of motion of the head or neck.  The 2007 VA 
examiner also opined that the disability level was moderate.  

With regard to residuals of a gunshot wound to the neck with 
weakness of the vocal cord under Diagnostic Code 6516-6517, 
the veteran is rated analogous to chronic laryngitis.  The 
Board notes that the VA Rating Schedule no longer includes 
Diagnostic Code 6517 (criteria for rating healed injuries of 
the larynx).  The regulations for those disabilities were 
revised, effective as of October 7, 1996.  Currently, under 
Diagnostic Code 6516, a 10 percent rating is warranted for 
chronic laryngitis manifested by hoarseness with inflammation 
of cords or mucous membrane; a 30 percent rating is warranted 
for hoarseness with thickening or nodules of cords, polyps, 
submucous infiltration, or premalignant changes on biopsy.

Under Diagnostic Code 6519, which provides the evaluation 
criteria for complete organic aphonia, a 60 percent rating is 
warranted when there is constant inability to speak above a 
whisper.  A 100 percent rating is available when there is 
constant inability to communicate by speech.  Incomplete 
aphonia is to be rated as chronic laryngitis under the 
provisions of Diagnostic Code 6516.  38 C.F.R. § 4.97, 
Diagnostic Code 6519.

In this case, specific testing was performed to assess the 
veteran's complaints of persistent weakness and hoarseness of 
his voice.  As noted above, the August 2003 VA examiners did 
note audible hoarseness of the veteran's voice described as 
"mild" by the otolaryngology examiner.  The most recent 
2007 examiner indicated that there was no hoarseness.  The 
veteran has historically had hoarseness or raspiness of the 
voice, but he consistently does not have complete organic 
aphonia or an inability to speak above a whisper.  The 
veteran stated at the August 2003 VA muscles examination that 
while he had constant hoarseness and a sore throat, was able 
to speak well again if he rested his voice for 30 minutes.  
In the recent 2007 examination, the veteran demonstrated a 
coarse and weak voice.  However, his voice was not a whisper 
and he was able to communicate and be understood.  The 
veteran has reported that his voice has never returned to its 
baseline subsequent to the inservice injury and he does in 
fact need to rest his voice if he speaks for long periods; 
however, examination of the veteran did not reveal thickening 
or nodules of cords, polyps, submucous infiltration, or 
premalignant changes.  

Although the veteran is competent to report symptoms and 
assert that he his symptoms have worsened, the medical 
evidence is more probative than his lay assertions.  In this 
case, the VA examination and testing reveal that the veteran 
does not have more than moderate disability to Muscle Group 
XXII and he does not have the criteria necessary for a higher 
rating based on impairment of his voice.  A rating in excess 
of 10 percent is not warranted for either disability based on 
the evidence.  Accordingly, the preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
53 (1990).


ORDER

An increased rating in excess of 10 percent for residuals of 
a gunshot wound to Muscle Group XXII, is denied.  

An increased rating in excess of 10 percent for residuals of 
a gunshot wound to the neck with weakness of the vocal cord, 
is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


